Case 1:17-cv-02530-CMA-KLM Document 100 Filed 11/20/18 USDC Colorado Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:17-cv-02530-CMA-KLM

   KAABOOWORKS SERVICES, LLC

             Plaintiff,
   v.

   BRIAN PILSL

             Defendant.


                          NOTICE OF PRELIMINARY INJUNCTION BOND


            Pursuant to Order on Plaintiff’s Motion for Preliminary Injunction [Dkt 95] and Fed.R.Civ.P.

   65(c), the Court ordered Plaintiff, KAABOOWorks Services, LLC (“KAABOOWorks”) to give

   security in the amount of $5,000.00 by depositing those monies into the registry of the Court or by

   obtaining a validly issued bond.

            KAABOOWorks hereby submits their Preliminary Injunction Bond from The Hartford Fire

   Insurance Company in the amount of $5,000.00, along with Power of Attorney, to be entered into the

   registry of the Court.

            Date: November 20, 2018

                                               Respectfully Submitted,

                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                               By /s/ Jon J. Olafson
                                                 Jon J. Olafson
                                                 Kayla D. Dreyer
                                                 Ian R. Rainey
                                                 1700 Lincoln Street, Suite 4000
                                                 Denver, Colorado 80203
                                                 Telephone: 303.861.7760
                                                 jon.olafson@lewisbrisbois.com


   4825-3626-3035.1
Case 1:17-cv-02530-CMA-KLM Document 100 Filed 11/20/18 USDC Colorado Page 2 of 2




                                               kayla.dreyer@lewisbrisbois.com
                                               ian.rainey@lewisbrisbois.com
                                               Attorneys for Plaintiff KAABOOWorks Services, LLC


                                  CERTIFICATE OF SERVICE

          I hereby certify that on November 20, 2018, I electronically filed the foregoing NOTICE OF
   PRELIMINARY INJUNCTION BOND with the Clerk of the Court using the CM/ECF system,
   and I will send notification via email of such filing to the individuals below.

   Brian Pilsl
   7025 E Via Soleri Drive, Unit 1033
   Scottsdale, AZ 85251
   brianpilsl@gmail.com
   Cell: (305) 619-5129
   Pro Se Defendant
                                               /s/ Jon J. Olafson




   4825-3626-3035.1
